Exhibit 10.73

LEASE
AGILENT TECHNOLOGIES, INC.

THIS LEASE AGREEMENT, dated May 17, 2006, for reference purposes only, is made
by and between WHISMAN VENTURES LLC, a California limited liability company
(“Landlord”), and AGILENT TECHNOLOGIES, INC., a Delaware corporation (“Tenant”).

1.         DEFINITIONS: Any term that is given a special meaning by this Section
1 or by any other provision of this Lease (including any exhibits attached
hereto) shall have such meaning when used in this Lease or any addendum or
amendment hereto.

1.1       Agreed Interest Rate: “Agreed Interest Rate” is defined in Section
13.2.1.

1.2       Agreement: “Agreement” is defined in Section 2.1.

1.3       Base Rent: “Base Rent is defined in Section 3.1.

1.4       Building: “Building” is defined in Section 2.1.

1.5       Building Systems: “Building Systems” is defined in Section 6.2.

1.6       Casualty: “Casualty” is defined in Section 11.1.

1.7       Commencement Date: “Commencement Date” is defined in Section 2.3.

1.8       Default: “Default” is defined in Section 14.1.

1.9       Expiration Date: “Expiration Date” is defined in Section 2.2.

1.10     Extended Term: “Extended Term” is defined in Section 2.4.

1.11     Hazardous Material: “Hazardous Material” is defined in Section 4.4.

1.12     Laws: “Laws” is defined in Section 4.2.

1.13     Lease: “Lease” means this printed lease and all of the exhibits
attached hereto and made a part hereof, as the same may be amended in accordance
with this Lease from time to time.

1.14     Leasehold Improvements: “Leasehold Improvements” is defined in Section
5.1.

1.15     Lender: “Lender” is defined in Section 16.2.

1.16     Permitted Transferee: “Permitted Transferee” and “Permitted
Transferees” are defined in Section 13.1.

1.17     Permitted Uses: “Permitted Use” is defined in Section 4.1.

1.18     Private Restrictions: “Private Restrictions” is defined in Section 4.2.

1.19     Project: “Project” is defined in Section 2.1.

1.20     Real Property Taxes: “Real Property Taxes” is defined in Section 8.1.

1.21     Rentals: “Rentals” is defined in Sector 3.4.

1.22     Tenant’s Property: “Tenant’s Property” is defined in Section 6.3.

1.23     Term: “Term” is defined in Section 2.3.


--------------------------------------------------------------------------------




 

1.24     Trade Fixtures: “Trade Fixtures” is defined in Section 5.2.

2.         DEMISE, TERM AND OPTION TO EXTEND:

2.1       Demise of Project: Landlord leases to Tenant, and Tenant leases from
Landlord, for the Term upon the terms and conditions of this Lease that certain
building project as more particularly described on Exhibit A attached hereto,
and all rights and appurtenances thereto (collectively, the “Project”). As used
herein and elsewhere in this Lease, the term “Building” means that certain
building located on the Project commonly known as 395 Page Mill Road, Palo Alto,
CA 94306. Landlord and Tenant acknowledge that Tenant currently owns and
occupies the Project, and that Tenant will sell the Project to Landlord pursuant
to that certain Purchase and Sale Agreement between the parties dated April 25,
2006 (“Agreement”). Pursuant to the Agreement, Landlord has agreed to permit
Tenant to remain in and occupy the entire Project from the Closing Date (as
defined in the Agreement) through the Termination Date, as such date may be
extended, pursuant to the terms and conditions set forth below.

2.2       Term: The term of this Lease (the “Term”) shall commence on the date
upon which close of escrow for Landlord’s purchase of the Project from Tenant
has occurred. The Term shall expire (“Expiration Date”) on September 30, 2006,
unless the Term is extended or sooner terminated as provided herein.

2.3       Options to Extend Term: Landlord grants to Tenant the following
options to extend the Term (the “Extended Term”) on all the provisions contained
in this Lease (including, without limitation, all Rentals): (i) one option to
extend the Term for one month to and including October 31, 2006, and (ii) two
(2) additional options to extend the term for two months each (i.e., to and
including December 31, 2006 and February 28, 2007, respectively). Tenant may
exercise its option(s) of extension by giving written notice to Landlord at
least fifteen (15) days before the expiration of the initial Term or Extended
Term, as the case may be.

3.         RENT:

3.1       Base Rent: Tenant shall pay to Landlord as base rent (the “Base Rent”)
for the Project, One Hundred Forty-Five Thousand Dollars ($145,000.00) per month
in advance on the first day of each month during the Term, subject to adjustment
pursuant to Section 7 below.

3.2       Rental Payments: All Rentals shall be paid in lawful money of the
United States, to Landlord at its address for notices as set forth below or at
such other place as Landlord may designate from time to time by written notice
to Tenant. Tenant’s obligation to pay Rentals shall be prorated during any
partial month of the Term based on the number of days in such month. As used
herein and elsewhere in this Lease, the term “Rentals” means the Base Rent, Real
Property Taxes, insurance and other sums payable by Tenant under this Lease.

4.         USE OF PROJECT:

4.1       Tenant’s Use of Project: Tenant may use the Project for office, sales,
research and development, and all other related legal uses (collectively,
“Permitted Uses”). Tenant shall not commit any waste, or allow any nuisance, on
the Project.

4.2       Compliance with Laws and Private Restrictions: Tenant shall observe
and comply with all (i) judicial decisions, statutes, constitutions, ordinances,
resolutions, orders, or other requirements of any municipal, county, state,
federal, or other government agency or authority having jurisdiction over the
parties to this Lease, the Building, or both, in effect either at the
Commencement Date of this Lease or any time during the Lease Term (collectively,
“Laws”), and (ii) recorded covenants, conditions and restrictions, private
agreements, and any other recorded instruments affecting the use of the Building
and Common Area, as they may exist from

2


--------------------------------------------------------------------------------




 

time to time (collectively, “Private Restrictions”), applicable to the Project.
Notwithstanding the foregoing, or any other contrary provision set forth in this
Lease, Tenant shall not be required to construct or pay the cost of complying
with any Private Restrictions, Laws or insurance underwriter’s requirements
requiring construction of improvements to the Project or to any other portion of
the Building or Common Areas, unless such compliance is necessitated solely
because of Tenant’s particular and unique use of the Project (rather than being
applicable to owners of commercial real estate projects generally) or any
Leasehold Improvements to the Project made and paid for by Tenant.

4.3       Parking and Reservation of Rights: During the Term, Tenant and its
employees and invitees shall be entitled to the use one hundred percent (100%)
of the parking serving the Project, at no additional cost to Tenant. Tenant
shall use the parking area at its own risk, and Landlord shall have no liability
to Tenant or Tenant’s employees or invitees for any damage to vehicles, theft or
personal injury occurring in or about the parking area of the Project, except to
the extent caused by the negligence or willful misconduct of Landlord, its
agents, employees or contractors.

4.4       Hazardous Materials: Tenant, at its sole cost, shall comply with all
Laws relating to the storage, use, disposal, emission, or release of any
Hazardous Materials during the Term by Tenant or its agents, employees or
contractors. If Hazardous Materials stored, used, or disposed of on or about the
Project by Tenant or its agents, employees or contractors during the Term result
in contamination or deterioration of water or soil on or about the Project, then
Tenant shall promptly take any and all action necessary to clean up such
contamination as required by applicable Law. At any time prior to the expiration
of the Term, Tenant shall have the right to conduct appropriate tests of water
and soil and deliver to Landlord the results of such tests to demonstrate that
no contamination has occurred as a result of Tenant’s use of the Project. Tenant
shall be solely responsible for, and shall defend, indemnify and hold harmless
Landlord from and against, all claims, costs and liabilities, including
attorneys’ fees and costs, to the extent arising out of the disposal or release
of Hazardous Materials on or about the Project by Tenant or its agents,
employees or contractors during the Term. Notwithstanding the foregoing or
anything to the contrary contained in this Lease, under no circumstance shall
Tenant be liable for any losses, costs, claims, liabilities or damages
(including attorneys’ and consultants’ fees) of any type or nature, directly or
indirectly arising out of or in connection with any Hazardous Materials present
at any time on or about the Building or Project, or the violation of any
environmental Laws, except to the extent that any of the foregoing actually
results from the release or disposal of Hazardous Materials during the Term by
Tenant or its agents, employees or contractors in violation of applicable
environmental Laws. As used herein and elsewhere in this Lease, the term
“Hazardous Material” means any material or substance that is now or hereafter
prohibited or regulated by any Law or that is now or hereafter designated by any
governmental authority to be radioactive, toxic, hazardous or otherwise a danger
to health, reproduction or the environment, including, without limitation,
asbestos and petroleum products. Notwithstanding anything to the contrary
contained in this Lease, nothing in this Lease (including, without limitation,
this Section 4.4) shall be deemed to terminate, modify, amend or otherwise
affect in any manner whatsoever any provision of the Agreement, including,
without limitation, the provisions of Articles 10 and 12 thereof.

5.         LEASEHOLD IMPROVEMENTS AND TRADE FIXTURES:

5.1       Leasehold Improvements: Tenant may, without Landlord’s approval,
construct any Leasehold Improvement which does not affect the structural parts
or exterior of the Project, is not visible from the exterior of the Project and
does not cost more than ten thousand dollars ($10,000). Any other Leasehold
Improvements may be made only after obtaining Landlord’s consent, which consent
shall not be unreasonably withheld or delayed. Landlord shall be deemed

3


--------------------------------------------------------------------------------




 

to have consented to a Leasehold Improvement if Landlord does not notify Tenant
in writing of its approval or disapproval of the Leasehold Improvement within
fifteen (15) days after Tenant’s request for Landlord’s consent to the Leasehold
Improvement. All Leasehold Improvements constructed at Tenant’s cost shall
remain the property of Tenant during the Lease Term and may be removed from the
Project at any time. Landlord shall have no lien or other interest whatsoever in
any Leasehold Improvement, and, within ten (10) days following Tenant’s request,
Landlord shall execute documents in reasonable form to evidence Landlord’s
waiver of any right, title, lien, or interest in Tenant’s Leasehold Improvements
located in the Project. Tenant shall restore all damage to the Project caused by
any removal of the Leasehold Improvements. Tenant shall not be obligated to
remove at the termination of this Lease or change any Leasehold Improvements
consented to by Landlord. As used herein and elsewhere in this Lease, the term
“Leasehold Improvements” means all improvements, additions, alterations, and
fixtures installed in or on the Project by Tenant at its expense after the
Commencement Date, which are not Trade Fixtures

5.2       Trade Fixtures: Tenant may install in the Project such Trade Fixtures
as it considers advisable for the conduct of its business. All Trade Fixtures
installed by and/or at the expense of Tenant shall remain the property of
Tenant. Upon the Lease Termination, Tenant shall remove its Trade Fixtures and
shall repair any damage to the Project caused by such removal. As used herein
and elsewhere in this Lease, the term “Trade Fixtures” means anything affixed to
the Building by Tenant at its expense for purposes of trade, manufacture,
ornament, or domestic use (except replacement of similar work or material owned
and installed by Landlord) which can be removed without material structural
injury to the Building.

5.3       Liens: Tenant shall keep the Project free from any liens arising out
of any work performed, materials furnished, or obligations incurred by Tenant,
its agents, employees or contractors relating to the Project. If any claim of
lien is recorded against the Project, Tenant shall bond against or discharge the
same within twenty (20) days after Tenant’s receipt of written notice that the
same has been recorded.

6.         CONDITION OF PROJECT: MAINTENANCE:

6.1       Condition of Project: Landlord is leasing the Project to Tenant “as
is”, without any obligation to alter, remodel, improve, repair or decorate any
part of the Project, except as expressly set forth in this Lease. Landlord
expressly disclaims any warranty or representation, express or implied, with
respect to the Project or any portion thereof, including, without limitation,
any warranty or representation as to fitness, condition, the existence of any
defect, patent or latent, merchantability, quality or durability, except as
expressly set forth in this Lease.

6.2       Maintenance by Tenant Throughout the Term Tenant shall maintain the
Project in the same good order, repair and condition that Tenant maintained the
Project immediately prior to the Closing Date, loss or damage caused by the
elements, ordinary wear, acts of God, condemnation, fire and other casualty.
Notwithstanding the foregoing or anything to the contrary contained in this
Lease (but subject to the next sentence of this Section), in the event that
during the Term Tenant will incur a charge for maintenance or repair of any
electrical, lighting, plumbing sewage, heating, ventilating air conditions,
conveyance, emergency, fire protection, life safety or support system, or any
structural part of the Project, including, without limitation, the foundations,
load-bearing and exterior walls, sub-flooring, roof and roofing (collectively,
“Building Systems”), or replacement of any Building System is required during
the Term, and the estimate for such maintenance, repair or replacement exceeds
Twenty-Five Thousand ($25,000), Tenant shall so notify Landlord and Landlord
shall be responsible for the maintenance, repair or replacement at issue (unless
the need for such maintenance, repair or replacement resulted from the
negligence or willful misconduct of Tenant, in which case Tenant shall be
responsible for such costs, subject to Section 8.5 concerning waiver of
subrogation rights).

4


--------------------------------------------------------------------------------




 

6.3       Surrender: Not later than the Expiration Date, as such date may be
extended, or upon termination of Tenant’s right to possession, Tenant shall
return the Project to Landlord in its condition on the Commencement Date,
broom-clean, however, and ordinary wear and tear, acts of God, casualty and
condemnation excepted. Tenant shall remove from the Project its Trade Fixtures,
furniture, moveable equipment and other personal property (“Tenant’s Property”).
If Tenant does not timely remove Tenant’s Property, then Tenant shall be
conclusively presumed to have, at Landlord’s election, after five (5) days’
written notice to Tenant (i) conveyed Tenant’s Property to Landlord without
compensation, or (ii) abandoned Tenant’s Property, and Landlord may dispose of
or store any part thereof in any manner at Tenant’s sole cost. If Landlord
elects to deem Tenant’s Property abandoned by Tenant, Tenant shall pay Landlord,
within thirty (30) days after receipt of demand, any expenses incurred for
disposition.

7.         UTILITIES AND SERVICES: All HVAC, electricity, water, janitorial and
other utilities and services supplied to Tenant in the Project shall be supplied
by Tenant and kept in Tenant’s name until the expiration or earlier termination
of the Term. Notwithstanding anything to the contrary contained in this Lease,
Landlord shall have the option to take over the performance of the landscaping
maintenance and repair services for the Project from Tenant. To exercise its
option, Landlord must give Tenant notice in writing, in which event, as soon as
reasonably practicable after Tenant has received Landlord’s notice, Tenant shall
notify its landscaping services provider for the Project that Tenant wishes to
terminate the performance of all such landscaping services. Tenant shall use
reasonable efforts to effect such termination as soon as reasonably practicable
and notify Landlord of the effective date of such termination and the monthly
charge that Tenant has been paying for such services. Landlord’s obligation to
perform the landscaping services for the Project shall not commence until the
effective date of the termination of Tenant’s contract with Tenant’s landscaping
services provider for the Project. From and after the effective date of such
termination, (i) Landlord shall be obligated to perform all landscaping
maintenance and repair services for the Project, at no cost to Tenant, and
Tenant shall be released from any further obligation to provide such services
for the Project, and (ii) the monthly Base Rent for the remainder of the Term
shall thereafter be increased by the monthly amount that Tenant had previously
been paying its landscaping services provider for such services, and Landlord
and Tenant shall as soon thereafter as is reasonably practicable execute an
amendment to this Lease to memorialize such Base Rent increase.

7.1       Tenant’s Right to Abatement and Termination: If all or any portion of
the Building or Project should become unsuitable for Tenant’s use as a
consequence of a cessation of utilities or services not caused by Tenant for a
period exceeding three (3) consecutive business days, or the presence of any
Hazardous Materials not released, emitted or discharged to the Project by Tenant
or its agents, employees or contractors, then Tenant shall be entitled to an
abatement of all Rentals payable hereunder to the extend of the interference
with Tenant’s use of the Project occasioned thereby and, if such interference
cannot be corrected or the damage resulting therefrom repaired so that the
Building and Project will be reasonably suitable for Tenant’s intended use
within twenty (20) days after the occurrence of such event, then Tenant also
shall be entitled to terminate this Lease by delivery of written notice of
termination to Landlord at any time prior to cessation of the interfering event.

8.         TAXES:

8.1       Real Property Taxes Defined: The term “Real Property Taxes” as used
herein shall mean all real property taxes, assessments and other charges imposed
by any governmental or quasi-governmental authority, which are levied or
assessed by reason of the ownership or use of the Project or any portion
thereof, including, without limitation, any license taxes, or ad valorem taxes
on Landlord’s personal property located on and used in connection with the
Project, and any

5


--------------------------------------------------------------------------------




 

supplemental Real Property Taxes allocable to the Term that are subsequently
assessed against the Project as a result of Landlord’s acquisition of fee title
to the Project. Notwithstanding the foregoing, the following shall not
constitute Real Property Taxes for the purpose of this Lease, and nothing herein
shall be deemed to require Tenant to pay any of the following: (i) any state,
local, federal, income tax measured by the net income of Landlord from all
sources; (ii) any estate or inheritance taxes; (iii) any franchise, succession
or city or county transfer taxes; (iv) interest on taxes or penalties resulting
from Landlord’s failure to pay Real Property Taxes (unless due to Tenant’s
failure to pay to Landlord Real Property Taxes as provided herein), or (iv) any
Real Property Taxes in excess of the amount which would be payable if such tax
or assessment expense were paid in installments over the longest allowable term.

8.2       Tenant’s Obligation to Reimburse: Tenant shall pay to Landlord all
Real Property Taxes which become due after the Commencement Date and continuing
throughout the remainder of the Term to the extent that such Real Property Taxes
are fairly allocable to the Term. Real Property Taxes for the calendar years
during which the Commencement Date and the Expiration Date occur shall be
prorated so that Tenant pays only that portion of the Real Property Taxes for
such calendar years allocable to periods of time during the Term. Such pro
ration shall be computed and made as soon as practicable after the Commencement
Date and the Expiration Date, and Tenant’s obligation to pay its prorated
portion of Real Property Taxes allocable to the Term (including, without
limitation, any supplemental Real Property Taxes allocable to the Term that are
subsequently assessed against the Project as a result of Landlord’s acquisition
of fee title to the project) shall survive the expiration or earlier termination
of this Lease. Tenant shall pay Real Property Taxes within thirty (30) days
after Tenants’ receipt of Landlord’s written billing therefor (which billing
shall include a copy of Landlord’s applicable tax bills or other evidence
reasonably available to Landlord substantiating the amount billed to Tenant).

8.3       Taxes on Tenant’s Property: Tenant shall pay before delinquency any
and all taxes, assessments, license fees and public charges levied, assessed or
imposed against Tenant or Tenant’s estate in this Lease or the property of
Tenant situated within the Building that become due during the Term. Tenant
shall furnish Landlord with satisfactory evidence of these payments within
thirty (30) days after receipt of written request therefor from Landlord, but no
more than once each year.

9.         INSURANCE:

9.1       Tenant’s Insurance: Tenant shall, at its cost, maintain a policy or
policies of commercial general liability insurance, including property damage,
against liability for personal injury, bodily injury, death, and damage to
property occurring in, or resulting from an occurrence on the Project.

9.2       Landlord’s Insurance: Landlord shall maintain on the Building and
Project a policy of standard fire and extended coverage insurance with vandalism
and malicious mischief endorsements, to the extent of at least ninety-five
percent (95%) of full replacement value.

9.2.1    Tenant shall reimburse Landlord for the cost of such insurance carried
by Landlord, which shall be paid within thirty (30) days of Tenant’s receipt of
Landlord’s billing therefor. Such insurance costs for the calendar years during
which the Commencement Date and the Expiration Date occur shall be prorated so
that Tenant pays only that portion of such insurance costs for such calendar
years allocable to periods of time during the Term. Such pro ration shall be
made as soon as practicable after the Commencement Date and the Expiration Date.
Landlord shall provide Tenant with evidence reasonably available to Landlord
substantiating the cost of such insurance.

6


--------------------------------------------------------------------------------




 

9.3       General Requirements: All insurance required under this Lease shall be
issued by insurance companies authorized to do business in the state in which
the Project is located.

9.4       Certificates: A certificate of insurance for each insurance policy
required by this Lease shall be deposited with the other party at the
commencement of the Term, and, if the policy is renewed, not less than ten days
before expiration of the term of the policy.

9.5       Release and Waiver of Subrogation: Notwithstanding anything to the
contrary in this Lease, the parties hereto release each other, and their
respective agents, employees and subtenants from any liability for damage to
property that arises out of or incident to any peril which is actually insured
against, which is required to be insured against under this Lease, or which
would normally be covered by so called “all risk” property insurance, without
regard to the negligence or willful misconduct of the entity or party so
released or any other cause. Each party shall cause each property insurance
policy it obtains to provide that the insurer thereunder waives all right of
recovery by way of subrogation as required herein in connection with any injury
or damage covered by the policy.

10.       INDEMNITY: Tenant shall hold harmless, indemnify and defend Landlord
and its employees and agents, with competent counsel reasonably satisfactory to
Landlord, from all liability, penalties, losses, damages, costs, expenses,
causes of action, claims and/or judgments arising by reason of any death, bodily
injury, personal injury or property damage to the extent resulting from the
negligent act or omission of Tenant, its agents, contractors, or employees, a
breach by Tenant of this Lease, or a violation by Tenant of any Law or Private
Restriction, in each case during the Term of this Lease only. Landlord shall
hold harmless, indemnify and defend Tenant and its employees, affiliates, and
agents, with competent counsel reasonably satisfactory to Tenant, from all
liability, penalties, losses, damages, costs, expenses, causes of action, claims
and/or judgments arising by reason of any death, bodily injury, personal injury
or property damage to the extent resulting from (i) the negligent act or
omission of Landlord, or its agents, contractors, or employees, (ii) a breach by
Landlord of this Lease, or (iii) a violation by Landlord of any Law or Private
Restriction, in each case during the Term of this Lease only.

11.       DAMAGE AND DESTRUCTION:

11.1     Landlord’s Duty to Restore: If the Building or Project is damaged in
whole or in part by fire, the elements, or any other cause whatsoever
(collectively, “Casualty”), then Landlord shall restore the same to
substantially the same condition existing immediately prior to such damage,
unless the Lease is terminated by Landlord pursuant to Section 11.2 or by Tenant
pursuant to Section 11.3.

11.2     Landlord’s Right to Terminate: Landlord shall have the option to
terminate this Lease in the event any of the following occurs, which option may
be exercised only by delivery to Tenant of a written notice of election to
terminate within thirty (30) days after the date of such damage:

11.2.1 The Building is damaged by any peril both (i) not covered by the type of
insurance Landlord is required to carry pursuant to Section 9.2, and (ii) not
actually covered by valid and collectible insurance actually carried by Landlord
and in force at the time of such damage or destruction, to such an extent that
the estimated cost to restore the Building exceeds Two Hundred Fifty Thousand
Dollars ($250,000.00), and Tenant does not agree in writing within fifteen (15)
days after its receipt of a written termination notice from Landlord to fund
such excess costs; or

11.2.2 The Building is damaged by any peril and the restoration of the Project
cannot be substantially completed within sixty (60) days after the date of such
damage; provided,

7


--------------------------------------------------------------------------------




 

however, that Landlord may not terminate this Lease pursuant to this Section
11.2.2 if Tenant, at the time of such damage, has an express written option to
extend the Term and Tenant exercises such option within fifteen (15) days
following the delivery to Tenant of Landlord’s written termination notice.

11.3     Tenant’s Right to Abatement and Termination: If all or any portion of
the Project or Common Area should become unsuitable for Tenant’s use as a
consequence of fire or other casualty, then Tenant shall be entitled to an
equitable abatement of all Rentals payable hereunder to the extent of the
interference with Tenant’s use of the Project occasioned thereby. Tenant may
extend the Term by a period equal to the period that the Project are unusable if
Tenant gives Landlord written notice of such extension within thirty (30) days
after the completion of the restoration. If for any reason the Project or Common
Area are not or cannot be restored pursuant to Section 11.1 within thirty (30)
days after the date of the Casualty, then Tenant may terminate this Lease by
written notice to Landlord.

12.       CONDEMNATION: If any material part of the Building, the Common Area,
or the Project is taken by the exercise of the power of eminent domain (or
conveyed by Landlord in lieu of that exercise), and the remaining portion cannot
be made suitable for the continued use and operation of the Project by Tenant
for substantially the same purposes as immediately prior to such taking, then
either Landlord or Tenant may terminate this Lease upon thirty (30) days prior
written notice. Any Lease Termination pursuant to this Article 12 shall be
without prejudice to the rights of either Landlord or Tenant to recover any
compensation and damage caused by such condemnation to which they are entitled
from the condemning authority. All consideration, compensation, damages, income,
rent, awards, and interest that may be paid or made in connection with any
taking will be divided between Landlord and Tenant as their respective interests
may appear as determined by the condemning authority. Neither Tenant nor
Landlord shall have any rights in any award made to the other party by any
condemning authority. If this Lease is not terminated by either Landlord or
Tenant in accordance with this Article 12, the Rentals shall be abated in the
proportion that the Rentable Square Feet of the Project taken bears to the
Rentable Square Feet of the Project immediately before the taking.

13.       ASSIGNMENT AND SUBLETTING: Tenant shall not assign this Lease or any
of Tenant’s rights hereunder or sublet all or any part of the Project without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that Tenant may assign this
Lease or sublet all or any portion of the Project, without the requirement of
any consent by Landlord, to any successor corporation to Tenant by way of
merger, consolidation or other corporate reorganization, or to any parent,
subsidiary or affiliate of Tenant, or to any party acquiring all or
substantially all of Tenant’s assets or stock, or to any party acquiring and
continuing that portion of Tenant’s business operations conducted at or from the
Project, or to any entity with whom Tenant is undertaking or will undertake a
joint venture or similar joint research and development, marketing,
distribution, sales or development project at the Project (collectively,
“Permitted Transferees”, individually, “Permitted Transferee”). All options and
other rights granted under this Lease to Tenant shall inure to the benefit of
and be exercisable by a Permitted Transferee.

14.       DEFAULT:

14.1     Tenant’s Default-Definition: Tenant shall be in “Default” under this
Lease if Tenant: (i) fails to pay any Rental when due, if the failure continues
for fifteen (15) days after written notice thereof is given by Landlord to
Tenant; (ii) fails to perform any other provision of this Lease, if the failure
is not cured within thirty (30) days after written notice thereof is given by
Landlord to Tenant; if the failure cannot reasonably be cured within thirty (30)
days, Tenant shall not be in Default if Tenant commences to cure the failure
within the thirty (30) day period and

8


--------------------------------------------------------------------------------




 

diligently continues to cure the Default; (iii) files a petition in bankruptcy
or insolvency or for reorganization or arrangement under the bankruptcy laws of
the United States or under any insolvency act of any state, or is dissolved, or
makes an assignment for the benefit of creditors; or (iv) involuntary
proceedings under any bankruptcy laws or insolvency act or for the dissolution
of Tenant are instituted against Tenant, or a receiver or trustee is appointed
for all or substantially all of Tenant’s property, and the proceeding is not
dismissed or the receivership or trusteeship is not vacated within sixty (60)
days after the institution or appointment

14.2     Tenant’s Default-Remedies: Upon the occurrence of any Default by
Tenant, Landlord shall have the right, at Landlord’s election, to terminate this
Lease by giving Tenant written notice of such termination and be entitled to the
remedies described in Section 14.2.1 and/or to pursue any and all other remedies
available at law or in equity.

14.2.1   Upon termination of this Lease by Landlord in accordance with the
provisions of Section 13.2, Landlord shall be entitled to recover from Tenant
the following: (i) the worth, at the time of the payment or award, of the unpaid
Rentals that had come due through termination of this Lease; (ii) the worth, at
the time of payment or award, of the amount by which the unpaid Rentals which
would have come due after the date of termination of this Lease through the time
of payment or award exceeds the amount of the loss of Rentals that Tenant proves
could have reasonably avoided; and (iii) the worth, at the time of payment or
award, of the amount by which the unpaid Rentals for the balance of the Term
after the time of the payment or award exceeds the amount of loss of Rentals
that Tenant proves could have been reasonably avoided. The worth, at the time of
award, as used in the foregoing clauses (i) and (ii) shall be computed by
allowing interest at a rate of either ten percent (10%) per annum or the maximum
applicable rate permitted by Law, whichever is less (“Agreed Interest Rate”),
from the date the same became due and owing. The worth, at the time of award, as
referred to in the foregoing clause (iii) shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of payment or award plus one percent (1%).

14.2.2    Landlord may, at Landlord’s election, keep this Lease in effect and
enforce by an action at law or in equity all of its rights and remedies under
this Lease, including (i) the right to recover the rent and other sums as they
become due by appropriate legal action, (ii) the right to make payments required
of Tenant or perform Tenant’s obligations and be reimbursed by Tenant for the
cost thereof with interest at the Agreed Interest Rate from the date the sum is
paid by Landlord until Landlord is reimbursed by Tenant, (iii) the remedies of
injunctive relief and specific performance to compel Tenant to perform its
obligations under this Lease, and (iv) the right to recover the rent as it
becomes due under the Lease.

14.3     Mitigation of Damages: Landlord shall use commercially reasonable
efforts to mitigate its damages from any breach or Default by Tenant under this
Lease.

14.4     Waiver of Landlord’s Lien: Landlord waives any right by statute, common
law, contract or otherwise for distraint, landlord’s lien or any other similar
right or remedy with respect to the personal property of Tenant. Within ten (10)
days after Tenant’s request, Landlord shall execute documents in a form
reasonably satisfactory to Tenant to evidence Landlord’s waiver of any right,
title, lien or interest in Tenant’s personal property.

14.5     Landlord’s Default and Tenant’s Remedies: Landlord shall not be deemed
to be in default of its obligations unless Landlord fails to perform any
covenant, condition, or agreement contained in this Lease and fails to cure the
nonperformance within a reasonable time, but not later than thirty (30) days
after receiving written notice of the failure, provided, however, that if the
nature of Landlord’s failure to perform reasonably requires more than thirty
(30) days to cure, then Landlord shall not be deemed in default if Landlord
commences to cure such failure

9


--------------------------------------------------------------------------------




 

within said thirty (30) day period and thereafter diligently and in good faith
prosecutes such cure to completion. If Landlord is in default pursuant to this
Section 14.5, then Tenant may, in addition to any other remedies provided at law
or in equity, cure the default at Landlord’s expense. In addition, Tenant may
terminate this Lease if the uncured default substantially interferes with the
operation of Tenant’s business. If Tenant pays any sum because of Landlord’s
default, Landlord shall reimburse such sum to Tenant upon five (5) days written
notice, with supporting documentation. If Landlord fails to so reimburse Tenant,
Tenant may withhold from future Rentals the sum owed Tenant, until Tenant is
reimbursed in full for the sum plus interest at the Agreed Interest Rate.

15.       SIGNS: Tenant may use all of its existing signage located in and on
the Building and Project.

16.       SUBORDINATION:

16.1     First Mortgage: Landlord represents and warrants that there are no
mortgages, ground leases, deeds of trust or other hypothecation or security
devices encumbering the Project as of the date of this Lease, except for that
certain deed of trust of even date herewith in favor of Bank of America, N. A.
Tenant’s obligations under this Lease are conditioned upon Landlord obtaining
within thirty (30) days after the date on which Landlord executed this Lease a
written agreement from Bank of America, N. A. in a form reasonably acceptable to
Tenant providing for the recognition of Tenant’s rights, interests and options
under this Lease in the event of a foreclosure, deed given in lieu of
foreclosure or sale under the deed of trust of even date herewith in favor of
Bank of America, N. A.

16.2     Priority of Lease: This Lease shall be prior to any encumbrance
recorded after the date of this Lease affecting the Project. If, however a
Lender requires that this Lease be subordinate to any such encumbrance, this
Lease shall be subordinate only if Landlord first obtains from the Lender a
written agreement that provides substantially the following: “As long as Tenant
is not in Default of its obligations beyond any applicable notice and cure
periods under this Lease, no foreclosure of, deed given in lieu of foreclosure
of, or sale under the encumbrance, no steps or procedures taken under the
encumbrance, shall affect Tenant’s rights under this Lease, and Tenant shall not
be joined in any such foreclosure action unless such joinder is required by
applicable Law to complete the foreclosure.” As used herein and elsewhere in
this Lease, the term “Lender” means (i) any beneficiaiy, mortgagee, secured
party, or other holder of any deed of trust, mortgage or other written security
device or agreement affecting the Building, and the note or other obligations
secured by it, and (ii) the landlord under any underlying ground lease under
which Landlord holds an interest in the Building.

17.       HOLDOVER: If Tenant retains possession of any part of the Project
after the Term, as it may be extended, Tenant shall become a month-to-month
tenant for the entire Project upon all of the terms of this Lease as might be
applicable to such month-to-month tenancy, except that Tenant shall pay Base
Rent at 150% of the Base Rent in effect immediately prior to such holdover,
computed on a monthly basis for each full or partial month Tenant remains in
possession, No acceptance of Rental other payments by Landlord under these
holdover provisions shall operate as a waiver of Landlord’s right to regain
possession or any other of Landlord’s remedies.

18.       GENERAL PROVISIONS:

18.1     Miscellaneous: Should any provision of this Lease prove to be invalid
or illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect. This Lease shall be governed by the Laws where
the Project is located. Time is of the essence with respect to the performance

10


--------------------------------------------------------------------------------




 

of every provision of this Lease in which time of performance is a factor. This
Lease shall, subject to the provisions regarding assignment, apply to and bind
the respective heirs, successors, executors, administrators and assigns of
Landlord and Tenant. The language in all parts of this Lease shall in all cases
be construed as a whole according to its fair meaning, and not strictly for or
against either Landlord or Tenant. The captions used in this Lease are for
convenience only and shall not be considered in the construction or
interpretation of any provision hereof. When a party is required to do something
by this Lease, it shall do so at its sole cost and expense without right of
reimbursement from the other party unless specific provision is made therefor.
Landlord shall not become or be deemed a partner or a joint venturer of Tenant
by reason of this Lease. This Lease may be executed in counterparts, each of
which shall constitute an original and all of which together shall constitute
one Lease. This Lease and the documents referred to herein constitute the entire
agreement between the parties, and there are no binding agreements or
representations between the parties except as expressed herein. No subsequent
change or addition to this Lease shall be binding unless in writing and signed
by the parties hereto. All exhibits to this Lease shall be deemed incorporated
herein by the individual reference to each such exhibit, and shall be deemed a
part of this Lease as though set forth in full in the body of the Lease.

18.2     Waiver: One party’s consent to or approval of any act by the other
party requiring the first party’s consent or approval shall not be deemed to
waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No delay or omission in the exercise
of any right or remedy accruing to either party upon any breach by the other
party under this Lease shall impair such right or remedy or be construed as a
waiver of any such breach theretofore or thereafter occurring. The waiver by
either party of any breach of any provision of this Lease shall not be deemed to
be a waiver of any subsequent breach of the same or any other provisions herein
contained.

18.3     Estoppel Certificates: Each party agrees, following any request by the
other, promptly to execute and deliver an estoppel certificate upon which the
requesting party and any others it designates may rely (i) certifying that this
Lease is unmodified and in full force and effect, or, if modified, stating the
nature of such modification and certifying that this Lease, as so modified, is
in full force and effect; (ii) stating the date to which the rent is paid in
advance, if any; (iii) acknowledging that there are not, to the certifying
party’s knowledge, any uncured defaults on the part of the other party
hereunder, or if there are stating their nature; and (iv) certifying such other
information about the Lease as may be reasonably required by the requesting
party.

18.4     Reimbursable Expenditures: Any expenditure by a party permitted or
required under this Lease, for which such party is entitled to demand and does
demand reimbursement from the other party, shall be limited to the actual cost
to the demanding party of the goods and/or services giving rise to such
expenditure, which cost (i) shall not exceed the fair market value of such goods
and/or services, (ii) shall be reasonably incurred, and (iii) shall be
substantiated by documentary evidence available for inspection and review by the
other party or its representative during normal business hours.

18.5     Notices: Any notice required or desired to be given regarding this
Lease shall be in writing and may be personally served, or in lieu of personal
service may be given by mail. If given by mail, such notice shall be deemed to
have been given (i) on the third business day after mailing if such notice was
deposited in the United States mail, certified and postage prepaid, addressed to
the party to be served at its address set forth on the cover page of this Lease,
and (ii) in all other cases when actually received. Either party may change its
address by giving notice of same in accordance with this Section. If any notice
or other act that is permitted or required under this Lease shall come due on a
Saturday, Sunday or legal holiday, it shall be deemed to be due on the next
business day.

11


--------------------------------------------------------------------------------




 

18.6     Authority: Each individual executing this Lease on behalf of a
corporation, limited liability company or partnership represents and warrants
that he or she is duly authorized to execute and deliver this Lease on behalf of
said corporation, limited liability company or partnership and that this Lease
is binding upon said corporation, limited liability company or partnership in
accordance with its terms.

18.7     Brokerage Commissions: Each party represents that it has not had any
dealings with any real estate broker, finder, or other person with respect to
this Lease. Each party shall hold harmless the other from all damages or claims
that may be asserted by any broker, finder, or other person with whom the
indemnifying party has purportedly dealt.

18.8     Force Majeure: Whenever a period of time is herein prescribed for
action (other than the payment of money) to be taken by Landlord or Tenant, such
party shall not be liable or responsible for, and there shall be excluded from
the computation for any such period of time, any delays due to strikes, riots,
acts of God, shortages of labor or materials, war, governmental laws,
regulations or restrictions; provided, however, that the foregoing shall not be
deemed to extend the time at which Tenant is entitled to an abatement of Rentals
or to terminate this Lease pursuant to any express provision of this Lease.

18.9     Landlord’s Right of Entry: Landlord, its agents, employees, and
contractors shall have the right to enter the Project at any reasonable time
upon written notice to Tenant and with prior consent of Tenant (which consent
shall not be unreasonably withheld), and provided Landlord shall comply with all
reasonable security measures of Tenant and shall not materially interfere with
the conduct of Tenant’s business or Tenant’s access to or parking rights on the
Project, for the purpose of making repairs, replacements and alterations or
additions in, to, or about the Project or Building as are required under this
Lease or as are necessary for maintenance and operation of the Project or
Building (including, without limitation, performing soil borings in the parking
lot of the Project, and performing any necessary parking lot caulking and
re-sealing work, each of which shall be done at no cost to Tenant and otherwise
in accordance with the requirements of this Section 18.9), to cure any uncured
Default of Tenant hereunder that Landlord elects to cure or is required to cure,
to remove any improvements or property placed in the Project in violation of
this Lease, and/or to carry out any other applicable provision of this Lease.
However, in the event of an emergency, Landlord may enter the Project at any
time without notice to abate and/or cure the emergency. Landlord may show the
Project to prospective purchasers, tenants, and mortgagees, during business
hours upon reasonable notice to Tenant, and providing Landlord does not
interrupt Tenant’s normal operations and adheres to Tenant’s reasonable policies
regarding security of the Project and Tenant’s proprietary business information.

18.10   Environmental Disclosure: The land described herein has been deemed by
the Regional Water Quality Control Board to contain hazardous materials in the
groundwater under the property, and is subject to a Covenant and Environmental
Restriction dated as of March 2, 2006, and recorded on March 14, 2006, in the
Official Records of Santa Clara County, California, as Document No. 18842554,
which Covenant and Restriction imposes certain covenants, conditions, and
restrictions on usage of the property described herein. This statement is not a
declaration that a hazard exists.

[Signature page follows]

12


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease with the intent
to be legally bound thereby, to be effective as of the day and year first set
forth above.

AS LANDLORD:

 

AS TENANT:

 

 

 

WHISMAN VENTURES LLC,
a California limited liability company

 

AGILENT TECHNOLOGIES, INC.,
a Delaware corporation

 

 

 

 

 

 

By:

Whisman Ventures, Inc.

 

 

By:

/s/ Marie Oh Huber

 

 

 

 

 

 

 

Printed Name:

 

 

 

Printed Name:

MARIE OH HUBER

 

 

 

 

 

 

Title:

Manager

 

 

Title:

V.P., Assistant General Counsel

 

 

 

and Assistant Secretary

 

 

 

 

5/15/06

 

 

 

By:

/s/ Jay Paul

 

 

 

 

 

 

Jay Paul, President

 

 

 

 

 

13


--------------------------------------------------------------------------------




 

EXHIBIT A

PROJECT

ACSM Land Title Survey - Omitted

14


--------------------------------------------------------------------------------